Citation Nr: 1519612	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for mechanical low back pain.

2.  Entitlement to a temporary total evaluation due to treatment for a service-connected condition requiring convalescence.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from April 1961 to October 1982.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from certain rating decisions of the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama:  specifically, a March 2012 rating decision which denied an increased rating for mechanical low back pain, and a March 2010 rating decision which denied entitlement to a temporary total evaluation and individual unemployability.  A rating decision dated August 2010 continued the denial of entitlement to a temporary total evaluation and individual employability; timely Notice of Disagreements were filed by the Veteran pertaining to all aforementioned rating decisions.

The Veteran has submitted written requests to withdraw his prior hearing request.  The Board deems the hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but to decide the following matters without additional evidentiary development would be prejudicial to the Veteran's claims.

I.  Entitlement to an Increased Rating for Low Back Disability

The Veteran last appeared for a VA examination as to his service-connected low back mechanical pain, in March 2012.  A new examination is required for the following reasons.

First, the Veteran has submitted treatment records that suggest his back pain may have worsened.  For example, a January 2014 treatment record noted the Veteran was hospitalized in part for chronic back pain and received joint injections.  When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Further, the March 2012 VA examiner noted that the Veteran suffers from degenerative joint disease (DJD) of the lumbar spine, but opined that it was not caused by or related to the Veteran's service-connected low back disability.  A new examination is required to opine as to whether the Veteran's service-connected low back disability permanently aggravated the DJD, a necessary opinion which was not provided by the March 2012 examiner.

II.  Entitlement to a Temporary Total Evaluation 

The Veteran's claim for a temporary total evaluation has been denied on the basis that the surgery at issue was for DJD of the lumbar spine, and unrelated to his service-connected mechanical low back pain.  Thus, this claim is inextricably intertwined with the above claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

III.  Entitlement to Individual Employability.

The Veteran last appeared for a general VA examination in regard to his TDIU claim in October 2009.  Since that examination, the Veteran has submitted medical records that indicate his overall condition has worsened. 

Again, where a veteran asserts that a disability or disabilities have worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  Thus, the Veteran should be afforded a current VA examination to assess the current impact/ functional effects of his service-connected disabilities in regard to his employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected mechanical low back pain.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the service-connected low back disability on appeal.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should also offer an opinion as to:

(a)  Whether the Veteran's degenerative joint disease of the lower back was caused or has been permanently aggravated by the Veteran's service-connected mechanical low back pain.

(b)  If and to what extent the Veteran suffers limitation of range of motion due to pain and functional loss due to flare-ups in regard to his service-connected low back disability.

2.  Schedule the Veteran for an appropriate VA examination(s) in order to determine to determine the degree of occupational impairment resulting from his service-connected disabilities.  In particular, the examiner should discuss, if possible, what impact and functional effects the Veteran's service connected disabilities have on his employability, particularly considering his work and education history.

3.  The above examiner(s) should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination(s).
 
4.  After the above is complete, readjudicate the Veteran's claims for an increased rating for low back disability, and entitlement to a temporary total disability rating and TDIU on both a schedular basis and an extra-schedular basis under 38 C.F.R. § 4.16(b).  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




